Opinion filed December 19, 2013




                                     In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-13-00169-CR
                                  __________

                 CURTIS EUGENE TAYLOR, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee

                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR21349

                     MEMORANDUM OPINION
      Curtis Eugene Taylor, Appellant, has filed in this court a motion to dismiss
his appeal. In the motion, Appellant states that he “respectfully moves this Court
to withdraw appellant’s notice of appeal and dismiss this appeal.” Pursuant to
TEX. R. APP. P. 42.2, the motion is signed by both Appellant and his counsel.
      The motion is granted, and the appeal is dismissed.


December 19, 2013                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.